Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 and 8-21 of S. Han et al., US 16/426,129 (May 30, 2019) are pending and have been examined on the merits.  Claims 1-6 and 8-20 are in condition for allowance.  Claim 21 is rejected.  

Withdrawal Claim Objections

Objection to claims 7-20 on the grounds that they lack the correct terminal conjunction(s) and/or recite the wrong terminal conjunction(s) in defining a Markush group is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-4 and 6 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Lee et al., WO 2016072690 (2016) (“Lee”) is withdrawn in view of Applicant’s amendments.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over G. Lee et al., KR 2017049115 (2017) (“Lee-2”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

G. Lee et al., KR 2017049115 (2017) (“Lee-2”)

An English-language machine translation is attached as the second half of reference G. Lee et al., KR 2017049115 (2017) (“Lee-2”).  Lee-2 thus consists of 73 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references  Lee-2 page numbers in the following format “xx/73”.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Lee-2 further teaches that referring to Fig. 1 the organic electric device (100) according to a preferred embodiment of the present invention includes the organic layer including the first electrode (120) formed on the substrate (110) the second electrode (180) and the compound according to the present invention among the first electrode (120) and the second electrode (180).  Lee-2 at page 55/73, [53].  Lee further teaches that the compound according to a preferred embodiment of the present invention applied to the organic layer will be able to be used for the material of the host of the hole injection layer (HIL) (130)" hole-transport layer (140)" electron-transport layer (160)" electron injection layer (170)" light-emitting layer (150) or the dopant or the light efficiency improving layer. For example" the compound of the invention will be able to be used as the light-emitting layer (150)" and the hole-transport layer (140) and/or the light emitting assist layer.  Lee-2 at page 56/73, [56].  

The above-discussed teaching of Lee-2 meet each and every limitation of the claim 21 recitations of “[a]n organic light-emitting device, comprising: a first electrode; a second electrode facing the first electrode; and an organic layer between the first electrode and the second electrode, wherein the organic layer includes an emission layer”.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The term “including” within the claim 21 phrase “including a dinaphthofuran group and a pyrrole-containing condensed cyclic group” is interpreted as open ended.  MPEP § 2111.03(I).  Lee-2 compound 1-54 meets each and every claim 21 limitation of:

one amine-based compound including a dinaphthofuran group and a pyrrole-containing condensed cyclic group

according to the following definition of this claim 1 phrase in instant specification.  

The term "amine-based compound including a dinaphthofuran or dinaphthothiophene group and a pyrrole-containing condensed cyclic group" as used herein refers to an arylamine compound including a dinaphthofuran or dinaphthothiophene group and a pyrrole-containing condensed cyclic group in one molecule. 



Claim 21 Is Obvious Over Lee-2

Claim 21 is obvious over Lee-2 for the following reasons.  One of ordinary skill in the art would be motivated with a reasonable likelihood of success to practice Lee-2’s teaching of an organic light-emitting device including a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode and including an emission layer, [0010] (according to the instant limitations of Lee-2 discussed above) wherein the organic layer includes Lee-2 compound 1-54.  Note that Lee-2 compound 1-54 meets the chemical Markush group limitations of claim 21.  One of ordinary skill in the art is so motivated in view of Lee-2’s teaching that the very purpose of the compound is inclusion in the organic layer to improve the luminous efficiency of the device.  The rational supporting the § 102 rejection is combining prior art elements according to known methods to yield predictable results. MPEP § 2143(I)(A)

Subject Matter Free of the Art of Record

Instant claims 1-6 and 8-20 are considered free of the art of record.  The closest prior art is considered to M. Lee et al., WO 2016072690 (2016) (“Lee”).  As discussed in detail in the previous Office action Lee discloses that the following compound is useful in OLED devices.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


1 and Ar2 is the group represented by Formula 2”, which limitation requires that dinaphthofuran or dinaphthothiophene group:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


of instant claims 1-6 and 8-20 be linked to at least one pyrrole-containing condensed cyclic group of formula 2 by an intermediate amine (nitrogen atom).  However, in Lee compound 2-73 the dinaphthothiophene group is directly linked to a carbazole ring (i.e., the pyrrole-containing condensed cyclic group of formula 2) and therefore does not meet the foregoing instant claim 7-20 compound limitations.  Further, neither Lee nor Lee in view of the art of record motivates one of ordinary skill in the art to modify Lee’s disclosed compound so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622